NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 6/29/21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 6/29/21 claim amendments, have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.

Claim Interpretation
Given the specification’s statement that the CaCO3 particles “are favorably stabilized by at least one… surface-active substance” (see the specification-as-filed at, e.g., 65), the oft-recited term “having” (e.g. “having microstructured particles having inhibiting calcium carbonate”, etc.) is considered equivalent to the open-set term “comprising”.  See MPEP 2111.03 IV.

Allowable Subject Matter
Claims 15, 19, 22-27, and 33-34 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 15 and 33-34, the most pertinent prior art of record appears to be Vucak et al., US 2014/0004348 (“Vucak”) or Vucak in view of Passaretti, US 5,043,017 (1991); the teachings and suggestions of these references are in the 9/29/20 Final Rejection.  Independent claims 15 and 33-34 have been allowed over Vucak, however, because Vucak does not teach or suggest employing sodium hexametaphosphate and ≥0.1 wt% of a weak acid from said claims’ lists; the claims are allowable over Vucak in view of Passaretti (the latter being drawn to making fillers for paper-making) because Passaretti is non-analogous art vis-à-vis the claimed inventions of making implants.  MPEP 2141.01(a).


Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 7, 2021
Primary Examiner
Art Unit 1736